DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/7/2021 has been considered by the Examiner and made of record in the application file.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-10, 12-17, 19, and 20 of U.S. Patent No. US 11,032,868. 

Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11,032,868. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 2 are generic to all that is recited in claim 1 of U.S. Patent No. US 11,032,868, or in other words claims 1 and 2 are anticipated by claim 1 of U.S. Patent No. US 11,032,868. 
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. US 11,032,868. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 is generic to all that is recited in claim 2 of U.S. Patent No. US 11,032,868, or in other words claim 3 is anticipated by claim 2 of U.S. Patent No. US 11,032,868. 
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. US 11,032,868. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 is generic to all that is recited in claim 5 of U.S. Patent No. US 11,032,868, or in other words claim 4 is anticipated by claim 5 of U.S. Patent No. US 11,032,868.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. US 11,032,868. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 is generic to all that is recited in claim 6 of U.S. Patent No. US 11,032,868, or in other words claim 5 is anticipated by claim6 of U.S. Patent No. US 11,032,868.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. US 11,032,868. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 is generic to all that is recited in claim 7 of U.S. Patent No. US 11,032,868, or in other words claim 6 is anticipated by claim 7 of U.S. Patent No. US 11,032,868.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. US 11,032,868. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 is generic to all that is recited in claim 2 of U.S. Patent No. US 11,032,868, or in other words claim 7 is anticipated by claim 2 of U.S. Patent No. US 11,032,868.
Claims 8 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11,032,868. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 8 and 9 are generic to all that is recited in claim 8 of U.S. Patent No. US 11,032,868, or in other words claims 1 and 2 are anticipated by claim 8 of U.S. Patent No. US 11,032,868. 
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. US 11,032,868. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 is generic to all that is recited in claim 9 of U.S. Patent No. US 11,032,868, or in other words claim 10 is anticipated by claim 9 of U.S. Patent No. US 11,032,868.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. US 11,032,868. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 is generic to all that is recited in claim 12 of U.S. Patent No. US 11,032,868, or in other words claim 11 is anticipated by claim 12 of U.S. Patent No. US 11,032,868.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. US 11,032,868. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 is generic to all that is recited in claim 2 of U.S. Patent No. US 11,032,868, or in other words claim 12 is anticipated by claim 2 of U.S. Patent No. US 11,032,868.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. US 11,032,868. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 is generic to all that is recited in claim 13 of U.S. Patent No. US 11,032,868, or in other words claim 13 is anticipated by claim 13 of U.S. Patent No. US 11,032,868.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. US 11,032,868. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 is generic to all that is recited in claim 10 of U.S. Patent No. US 11,032,868, or in other words claim 14 is anticipated by claim 10 of U.S. Patent No. US 11,032,868.
Claims 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. US 11,032,868. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 15 and 16 are generic to all that is recited in claim 15 of U.S. Patent No. US 11,032,868, or in other words claims 15 and 16 are anticipated by claim 15 of U.S. Patent No. US 11,032,868. 
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. US 11,032,868. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 17 is generic to all that is recited in claim 2 of U.S. Patent No. US 11,032,868, or in other words claim 17 is anticipated by claim 2 of U.S. Patent No. US 11,032,868.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. US 11,032,868. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 is generic to all that is recited in claim 16 of U.S. Patent No. US 11,032,868, or in other words claim 18 is anticipated by claim 16 of U.S. Patent No. US 11,032,868.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. US 11,032,868. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 19 is generic to all that is recited in claim 20 of U.S. Patent No. US 11,032,868, or in other words claim 19 is anticipated by claim 20 of U.S. Patent No. US 11,032,868.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. US 11,032,868. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 is generic to all that is recited in claim 17 of U.S. Patent No. US 11,032,868, or in other words claim 20 is anticipated by claim 17 of U.S. Patent No. US 11,032,868.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781. The examiner can normally be reached Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERMAN VIANA DI PRISCO/           Primary Examiner, Art Unit 2642